Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/JP2019/017832, filed on 04/26/2019.
Claims 1-11 and 12-15 are currently pending in this patent application.
The preliminary amendment filed on 10/22/2020, amending claims 1-11, and adding new claims 12-15 is acknowledged. 
Election/Restriction
Applicant's election with traverse of Group I, claims 1-6, 12-14 and 15, drawn to a method for producing sedoheptulose, the method comprising: culturing a bacterium in which a function of transaldolase is deleted or attenuated in the response filed on 04/29/2022 is acknowledged.  
Arguments: The traversal is on the ground(s) that Restriction is only proper if the claims of the restricted groups are independent or patentably distinct and there would be a serious burden placed on the examiner if restriction is not required. MPEP § 803. The burden is on the examiner to provide reasons and/or examples to support any conclusion in regard to patentable distinction. MPEP § 803. 
Response: This is not found persuasive because this application is a National Stage application filed under 35 USC 371, which only follows the Restriction practice Rules of PCT based on the Special Technical Feature, NOT all the technical features recited in the claim, and Unity of Inventions. Besides, burden of search is NOT the issue for a case filed under 371, i.e. burden of search is the issue under Section 803 for cases filed under 35 USC 120/121.  In addition, for US Restriction practice, each group must be explained why the groups are independent and distinct or unrelated to each other or process of producing the product or process of using the product, however, for Restriction practice for case filed under 371 or PCT follows PCT Rule based on special technical feature. It appears that applicants are confused about Restriction practice and arguing both the rules of US Restriction practice and Restriction practice of 371/ PCT without paying attention of the novelty of the independent broad claim. Even, if the broad claim is obvious to one of ordinary skill in the art under 35 USC 103, the unity of inventions breaks, and the claimed invention of the broad claim does not make contribution over the prior art.
**Note: Since, this application was filed under 35 USC 371, which follows the PCT Restriction practice, but NOT US Restriction practice under 35 USC 120/121, and thus, any arguments based on US Restriction practice under 35 USC 120/121 and MPEP 803 or 806 would regard as irrelevant and the Examiner would not respond on those arguments.
Arguments: Applicants also argue that the office action asserts that Groups I to II do not relate to a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: [t]he bacterium, in which a function of transaldolase and a function of propionyl CoA carboxylase or a function of trehalose synthase are deleted or attenuated of Group II and a method for producing 
sedoheptulose using the bacterium of claim I of Group I, are each patentably distinct product and method of use thereof. The only shared technical feature of these groups is that they all relate to a bacterium, in which a function of transaldolase and/or a function of propionyl CoA carboxylase or a function of trehalose synthase are deleted or attenuated. However, this shared technical feature is not a "special technical feature" as defined by PCT Rule 13 .2 as it does not define a 
contribution over the prior art. Schaaff et al. (Molecular analysis of the structural gene for yeast transaldolase. Eur. J. Biochem. (1990), 188: 597-603) teach production of sedoheptulose by yeast cell S. cerevisiae, wherein said yeast cell S. cerevisiae is a deletion mutant strain of 
transaldolase (see, abstract and Table 5 and 6). Thus, a bacterium, in which a function of transaldolase and/or a function of propionyl CoA carboxylase or a function of trehalose synthase are deleted or attenuated, and method of use thereof for producing sedoheptulose does2 Application No. 17/049.789 Reply to Restriction Requirement of March 17, 2022not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Applicants further argue that Annex B of the Administrative Instructions under the PCT at (b) Technical Relationship states: The expression "special technical features" is defined in Rule 13.2 as 
meaning those technical features that defines a contribution which each of the inventions, considered as a whole, makes over the prior art. The determination is made on the contents of the claims as interpreted in light of the description and drawings (if any). It is further submitted that the no indication was provided that the content of the claims interpreted in light of the description was considered in making the assertion of a lack of unity and therefore has not met the burden necessary to support the assertion. 37 CFR @ 1.475(a) provides: An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ('requirement of unity of invention'). Where 
a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression 'special technical features' shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The Restriction Requirement is respectfully traversed on the ground that unity of invention does exist between Groups I to II because there is a technical relationship that involves the same special technical feature. It is this technical feature that defines the contribution which each of the groups, taken as a whole, makes over the prior art. Furthermore, 37 CFR @ 1.475(b) states in pertinent part: An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following 
combinations of categories: (l) A product and a process specially adapted for the manufacture of 
said product; or (2) A product and process of use of said product: or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or 3 Application No. 17/049.789 Reply to Restriction Requirement of March 17, 2022(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
	Response: This is not found persuasive because the inventions listed above as Groups I - II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A bacterium, in which a function of transaldolase  is deleted or attenuated in any cell (for claim 1) and a function of propionyl CoA carboxylase is deleted or attenuated (for claim 2) or a function of trehalose synthase are deleted or attenuated (for claim 12) of Group II and a method for producing sedoheptulose using the bacterium of claim 1 of Group I, are each patentably distinct product and method of use thereof. The only shared technical feature of these groups is that they all relate to a bacterium, in which a function of transaldolase and/or a function of propionyl CoA carboxylase or a function of trehalose synthase are deleted or attenuated. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the prior art, i.e., If the Special Technical feature is novel and non-obvious, the Unity of Invention exist, otherwise NOT. Schaaff et al. (Molecular analysis of the structural gene for yeast transaldolase. Eur. J. Biochem. (1990), 188: 597-603, see PTO892) teach production of sedoheptulose by yeast cell S. cerevisiae, wherein said yeast cell S. cerevisiae is a deletion mutant strain of transaldolase gene (see, abstract and Table 5 and 6). Thus, a bacterium, in which a function of transaldolase and/or a function of propionyl CoA carboxylase or a function of trehalose synthase are deleted or attenuated, and method of use thereof for producing sedoheptulose does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - II lack unity of invention.
	Arguments:  Applicants further argue that The MPEP @ 806.03 states: Where the claims of an application define the same essential characteristics of a single disclosed embodiment of an invention, restriction there between should never be required. This is because the claims are not directed to distinct inventions; rather they are different definitions of the same disclosed subject matter, varying in breadth or scope of definition. It is respectfully submitted that the office action has not considered the relationship of the inventions of Groups I to II with respect to 37 CFR 1 l.475(b)(2) and MPEP §806.03. Therefore, the burden necessary according to MPEP @ 1893.03(d) to sustain the conclusion that the groups lack of unity of invention has not been met. Moreover, MPEP § 803 states that, "[i]f the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions." 
It is respectfully submitted that a search of all the claims would not impose a serious burden on the Office. In fact, the International Searching Authority searched all of the claims together. Accordingly, and for the reasons presented above, it is respectfully submitted that the office action fails to meet the burden necessary in order to sustain the requirement. 
 Response:  As outlined above, Since, this application was filed under 35 USC 371, which follows the PCT Restriction practice, but NOT US Restriction practice under 35 USC 120/121, and any arguments based on US Restriction practice under 35 USC 120/121 and MPEP 803 or 806 would regard as irrelevant and the Examiner would not respond on those arguments. Besides, the burden of search is NOT the issue for a case filed under 35 USC 371, i.e. burden of search is the issue under Section 803 for cases filed under 35 USC 120/121. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-6 and 12-15 are present for examination.


Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application JAPAN 2018-087503, filed on 04/27/2018 without English translation. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/01/2022, 01/21/2021 and 10/22/2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are enclosed herewith.

Drawings
Drawings submitted on 10/22/2020 are accepted by the Examiner.

Claim Objections
Claims 3, 5-6, and 13 are objected to because of the following informalities:  bacterial, fungal or another living organism species name should be italicized or underlined.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Schaaff et al. (Molecular analysis of the structural gene for yeast transaldolase. Eur. J. Biochem. (1990), 188:597-603, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a method for producing sedoheptulose, the method comprising: culturing a bacterium in which a function of transaldolase (TAL1) gene is deleted or attenuated, i.e. any bacterium having deleted or attenuated transaldolase gene and a process for producing sedoheptulose or sedoheptulose-7-phosphate by said bacterium.
Regarding claim 1, Schaaff et al. teach production of sedoheptulose by yeast cell S. cerevisiae, wherein said yeast cell S. cerevisiae has a deletion in transaldolase gene (see, abstract, Fig. 2, and Table 5 and 6). 

Therefore, Schaaff et al.  anticipate claim 1 of the instant application as written.

Claims 1, 3-6 and 12-15 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Tsuge et al. (Metabolic engineering of Corynebacterium glutamicum for production of sunscreen shinorine. Bioscience, Biotechnology and Biochemistry (2018), 82(7): 1252-121259, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a method for producing sedoheptulose, the method comprising: culturing a bacterium in which a function of transaldolase (TAL1) gene is deleted or attenuated, i.e. any bacterium having deleted or attenuated transaldolase gene and a process for producing sedoheptulose or sedoheptulose-7-phosphate by said bacterium.
Regarding claims 1, 3 and 4-6, Tsuge et al. teach production of sedoheptulose-7-phosphate (same as sedoheptulose) by Corynebacterium glutamicum microorganism, an Actinomycete microorganism, for the production of sunscreen shinorine, wherein the shinorine is derived from glucose through sedoheptulose-7-phosphate by said engineered Corynebacterium glutamicum microorganism, wherein said Corynebacterium glutamicum has a deletion in transaldolase gene (see, abstract, Fig. 1, and Table 5 and 6). Tsuge et al. also teach production of shinorine through sedoheptulose-7-phosphate by Streptomyces avermitilis (see, pg. 1257, left Col, para 1).  

Therefore, Tsuge et al.  anticipate claims 1, 3 and 4-6 of the instant application as written.

 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claim 1, 3-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuge et al. (Metabolic engineering of Corynebacterium glutamicum for production of sunscreen shinorine. Bioscience, Biotechnology and Biochemistry (2018), 82(7): 1252-121259, see IDS) as applied to claims 1, 3-5 and 6 above, and further in view of Yokota et al. (Production of sedoheptulose by Bacillus subtilis. J. of Ferment. And Bioengineering (1993), 75(6): 409-413, see IDS).
 The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a method for producing sedoheptulose, the method comprising: culturing a bacterium in which a function of transaldolase (TAL1) gene is deleted or attenuated, i.e. any bacterium having deleted or attenuated transaldolase gene and a process for producing sedoheptulose or sedoheptulose-7-phosphate by said bacterium.
Regarding claims 1, 3 and 4-6, Tsuge et al. teach production of sedoheptulose-7-phosphate by Corynebacterium glutamicum, an Actinomycete, for the production of sunscreen shinorine, wherein the shinorine is derived from glucose through sedoheptulose-7-phosphate by said engineered Corynebacterium glutamicum, wherein said Corynebacterium glutamicum has a deletion in transaldolase gene (see, abstract, Fig. 1, and Table 5 and 6). Tsuge et al. also teach production of shinorine through sedoheptulose-7-phosphate by Streptomyces avermitilis (see, pg. 1257, left Col para 1).  
Tsuge et al. do not teach production of sedoheptulose by bacterium Bacillus subtilis (for claim 13), and Flavobacterium (for claim 14).
However, Yokota et al. teach production of sedoheptulose by mutant Bacillus subtilis, wherein said mutant Bacillus subtilis comprises deficient of transketolase gene. Yokota et al. also teach production of sedoheptulose by Flavobacterium sp. and Streptomyces (see, page 409, left Col, para 1). Since, mutant Bacillus subtilis of Yokota et al. produces sedoheptulose, the mutant Bacillus subtilis of Yokota et al. inherently comprises deletion in transaldolase gene. Yokota et al. also teach production of sedoheptulose from Flavobacterium species (see, pg. 413, left Col, para 1). Since, Flavobacterium sp. of Yokota et al. produces sedoheptulose, the Flavobacterium sp. of Yokota et al. inherently comprises deletion in transaldolase gene.
Because the Bacillus subtilis microorganism of the claimed invention capable of producing sedoheptulose-and that of Bacillus subtilis microorganism capable of producing sedoheptulose of the of the reference is one and the same, Examiner takes the position that the Bacillus subtilis of Yokota et al. inherently comprises deletion in transaldolase gene. Since the Office does not have the facilities for examining and comparing applicants' Bacillus subtilis microorganism for producing sedoheptulose by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed microorganism and the microorganism of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Similarly, Because the Flavobacterium microorganism of the claimed invention capable of producing sedoheptulose-and that of Flavobacterium microorganism capable of producing sedoheptulose of the of the reference is one and the same, Examiner takes the position that the Flavobacterium microorganism of Yokota et al. inherently comprises deletion in transaldolase gene. Since the Office does not have the facilities for examining and comparing applicants' Flavobacterium microorganism for producing sedoheptulose by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed Flavobacterium microorganism and the Flavobacterium microorganism of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date by combining the teachings of Tsuge et al. and Yokota et al. to use Bacillus subtilis, Streptomycete (Streptomyces)  and Flavobacterium species for producing sedoheptulose as taught by Yokota et al. and modify Tsuge et al. to make deletion mutation of transaldolase gene in the genome of Bacillus subtilis, Streptomyces and Flavobacterium sp. for producing sedoheptulose to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to delete transaldolase gene in the genome of Bacillus subtilis, Streptomycete (Streptomyces) and Flavobacterium sp. for producing sedoheptulose in increased amount, which is commercially, pharmaceutically, therapeutically and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Tsuge et al. could successfully produce sedoheptulose in Corynebacterium glutamicum, an Actinomycete sp.  having deletion in transaldolase gene of the Corynebacterium glutamicum genome.
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

Conclusion
Status of the claims:
Claims 2, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 3-6, 13 and 14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656